Citation Nr: 1720830	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-23 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1965 to May 1969.  He served onboard the aircraft carrier USS Ranger.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains documents that are duplicative of the documents in VBMS.

In a May 2017 Informal Hearing Presentation, the issue of entitlement to service connection for tinnitus was raised by the Veteran's representative.  This issue is referred to the RO for appropriate development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks service connection for hearing loss related to noise exposure during service, to include from the flight deck where he worked.  He has stated that he had no hearing problems before service.  He has also stated that his tinnitus began during service, and as a result, he had difficulty hearing.  This problem has worsened over time  See March 2009, January 2010, August 2011 and February 2016 statements from the Veteran; a March 2009 statement from the Veteran's wife; and a July 2009 VA Audio Progress Note.  He reported that he first sought treatment in 1971 or 1972 from a private physician.  See March 2009 and August 2011 statements from the Veteran.

Initially, the Board notes that the Veteran's VBMS file contains a copy of the first page of a VA Form 21-4142, Authorization and Consent, to enable the RO to obtain his private medical records dated January 1980 to December 1989.  The second (signature) page of this form is not of record.  This form was received in March 2010; however, it does not appear that the RO took any steps to obtain these private treatment records.  On remand, the Veteran should be requested to provide a signed authorization form for release of all pertinent, outstanding private treatment records.  Thereafter, all available records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  In particular, request from the veteran a release form for all treatment in the 1980's as noted in the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  After any additional records are associated with the claims file, complete any other development that may be indicated by any response received as a consequence of the actions taken in the paragraph above.

4.  Thereafter, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


